 



EXHIBIT 10.3
MASTEC, INC.
DEFERRED BONUS AGREEMENT FOR JOSE MAS
     THIS AGREEMENT, made and entered into as of this 3rd day of April, 2006, by
and between MASTEC, INC., a Florida corporation, with principal offices and
place of business in the State of Florida (the “Corporation”), and Jose Mas, an
individual residing in the State of Florida (the “Employee”),
     WITNESSETH THAT:
     WHEREAS, the Employee is employed by the Corporation; and
     WHEREAS, the Corporation recognizes the value of the services performed by
the Employee and wishes to encourage his continued employment; and
     WHEREAS, the Employee wishes to be assured that he will be entitled to a
certain deferred bonus; and
     WHEREAS, the parties hereto wish to provide the terms and conditions upon
which the Corporation shall pay such deferred bonus to the Employee; and
     WHEREAS, the parties hereto intend that this Agreement be considered an
unfunded arrangement, maintained primarily to provide deferred compensation
benefits for the Employee, a member of a select group of management or highly
compensated employees of the Corporation, for purposes of the Employee
Retirement Security Act of 1974, as amended;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:
     1. Deferred Bonus.
          a. Eligibility for Benefit. As of March 11, 2005, the Corporation and
the Employee entered into a Split-Dollar Agreement (the “Split-Dollar
Agreement”). The

 



--------------------------------------------------------------------------------



 



Employee shall be entitled to receive the Deferred Bonus provided hereunder from
the Corporation in the event that the Split-Dollar Agreement is terminated as a
result of a Change of Control in the Corporation. For purposes hereof, a Change
in Control shall occur on the date of a change in control, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, due to (i) one
person, or more than one person acting as a group, acquiring ownership of stock
of the Corporation constituting more than 50% of the total fair market value or
total voting power of such stock, or (ii) a majority of the Corporation’s board
of directors being replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Corporation’s board
of directors prior to the date of such appointment or election.
          b. Amount of Deferred Bonus. The amount of the Deferred Bonus to be
provided by the Corporation to the Employee under this Section 1 shall be an
amount equal to the sum of the total amount of the premium payments made by the
Corporation under the terms of the Split-Dollar Agreement, plus 4%, compounded
annually.
          c. Payment of Deferred Bonus. On or as soon as administratively
practicable after the date upon which the Employee becomes entitled to the
Deferred Bonus as provided above, but in no event later than 60 days after such
date, the Corporation shall pay to the Employee an amount equal to the Deferred
Bonus, subject to usual withholding taxes.
          d. No Trust Created. Notwithstanding anything in this Section 1, no
action taken pursuant to its provisions by either the Corporation or the
Employee shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Corporation and the Employee, his beneficiary
or beneficiaries, or any other person.

-2-



--------------------------------------------------------------------------------



 



          e. Deferred Bonus Unfunded. Until the occurrence of any event which
entitles the Employee to receive the Deferred Bonus provided under this
Section 1, such benefit shall remain an asset of the Corporation which, in the
event of the Corporation’s insolvency, will be subject to the claims of general
creditors of the Corporation. The parties intend this Deferred Bonus to be
considered unfunded for federal income tax purposes, so as not to have the
benefit provided hereunder be included in the Employee’s income for such tax
purposes prior to actual receipt thereof.
          f. Benefit Not Transferable. Neither the Employee, his beneficiary or
beneficiaries, nor any other person with a beneficial interest in this Agreement
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of this Deferred Bonus. No such amounts shall
be subject to seizure by any creditor or any such beneficiary, by a proceeding
at law or in equity, nor shall such amounts be transferable by operation of law
in the event of bankruptcy, insolvency or death of the Employee, his beneficiary
or beneficiaries, or any other person with a beneficial interest in this
Agreement. Any such attempt at assignment or transfer shall be void.
     2. Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.
          a. Named Fiduciary. The Corporation is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          b. Claim. A Participant, beneficiary or other person who believes that
he or she is being denied a benefit to which he or she is entitled (hereinafter
referred to as “Claimant”), or his or her duly authorized representative, may
file a written request for such benefit with the President of the Corporation
(the “First Level Reviewer”) setting forth his or her claim. Such claim must be
addressed to the President of the Corporation, at its then principal place of
business.
          c. Claim Decision. Upon receipt of a claim, the First Level Reviewer
shall advise the Claimant that a reply will be forthcoming within a reasonable
period of time, but ordinarily not later than ninety (90) days, and shall, in
fact, deliver such reply within such period. However, the First Level Reviewer
may extend the reply period for an additional ninety (90) days for reasonable
cause. If the reply period will be extended, the First Level Reviewer shall
advise the Claimant in writing during the initial ninety (90) day period
indicating the special circumstances requiring an extension and the date by
which the First Level Reviewer expects to render the benefit determination.
               If the claim is denied in whole or in part, the First Level
Reviewer will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:
               (1) the specific reason or reasons for the denial;

               (2) the specific references to pertinent Plan provisions on which
the denial is based;
               (3) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation as to why
such material or such information is necessary;

-4-



--------------------------------------------------------------------------------



 



               (4) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and
               (5) the time limits for requesting a review of the denial under
subparagraph c hereof and for the actual review of the denial under subparagraph
d hereof.
          d. Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Secretary of the Corporation ( the “Second Level Reviewer”)
review the First Level Reviewer’s prior determination. Such request must be
addressed to the Secretary of the Corporation, at its then principal place of
business. The Claimant or his or her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information shall be considered in the review under this
subsection without regard to whether such information was submitted or
considered in the initial benefit determination.
               The Claimant or his or her duly authorized representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information which (i) was relied upon by
the First Level Reviewer in making its initial claims decision, (ii) was
submitted, considered or generated in the course of the First Level Reviewer
making its initial claims decision, without regard to whether such instrument
was actually relied upon by the First Level Reviewer in making its decision or
(iii) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement and
that, where appropriate, the provisions of this Agreement have been applied

-5-



--------------------------------------------------------------------------------



 



consistently with respect to similarly situated claimants. If the Claimant does
not request a review of the First Level Reviewer’s determination within such
sixty (60) day period, he or she shall be barred and estopped from challenging
such determination.
          e. Review of Decision. Within a reasonable period of time, ordinarily
not later than sixty (60) days, after the Second Level Reviewer’s receipt of a
request for review, it will review the First Level Reviewer’s prior
determination. If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.
               The Second Level Reviewer has discretionary authority to
determine a Claimant’s eligibility for benefits and to interpret the terms of
this Agreement. Benefits under this Agreement will be paid only if the Second
Level Reviewer decides in its discretion that the Claimant is entitled to such
benefits. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant.
               If the Second Level Reviewer makes an adverse benefit
determination on review, the Second Level Reviewer will render a written
opinion, using language calculated to be

-6-



--------------------------------------------------------------------------------



 



understood by the Claimant, setting forth:
               (1) the specific reason or reasons for the denial;
               (2) the specific references to pertinent Plan provisions on which
the denial is based;
               (3) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which (i) was relied upon by the Second Level
Reviewer in making its decision, (ii) was submitted, considered or generated in
the course of the Second Level Reviewer making its decision, without regard to
whether such instrument was actually relied upon by the Second Level Reviewer in
making its decision or (iii) demonstrates compliance by the Second Level
Reviewer with its administrative processes and safeguards designed to ensure and
to verify that benefit claims determinations are made in accordance with
governing Plan documents, and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants; and
               (4) a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following the adverse benefit determination on
such review.
     3. Miscellaneous
          a. No Contract of Employment. Nothing contained herein shall be
construed to be a contract of employment for any term of years, nor as
conferring upon the Employee the right to continue in the employ of the
Corporation in any capacity.

-7-



--------------------------------------------------------------------------------



 



          b. Amendment of Agreement. This Agreement may not be amended, altered
or modified, except by a written instrument signed by the parties hereto, or
their respective successors or assigns, and may not be otherwise terminated
except as provided herein.
          c. Notice. Any notice, consent, or demand required or permitted to be
given under the provision of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent, or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Company. The date of such mailing shall be deemed the date of
notice, consent, or demand. Either party may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.
          d. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and any applicable federal
laws.
          e. Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.
          f. Inurement. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Employee, his
successors, heirs, executors, administrators and beneficiaries.
          g. Captions. The captions of the sections and paragraphs of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

-8-



--------------------------------------------------------------------------------



 



          h. Validity. In the event any provision of this Agreement is held
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Agreement.
               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, in duplicate, as of the day and year first above written.

            MASTEC, INC.
      By:   /s/ Austin J. Shanfelter         Austin Shanfelter, President       
“Corporation”    

ATTEST:

                  /s/ Alberto de Cardenas       Secretary    

                  /s/ Jose Mas       Jose Mas      “Employee”    

-9-